GRANT, Judge,
concurring in part and dissenting in part:
With the exception of the application of summary judgment procedures to these cases, I find no disagreement with Judge Jameson’s scholarly opinion and his thorough analysis of the several other issues involved.
We do not challenge the power of the district courts to apply summary judgment procedures on the basis of the records there presented. But “some cases, by the nature of the issues involved, are not susceptible of summary disposition, but require the full exploration of a trial.” See Moore’s Federal Practice, 156.16 at p. 56-663. After careful review, it seems clear that this group of cases is presented with such an indefinite factual foundation that we have a treacherous record for deciding issues of widespread application and involving, as they do, such tremendous sums of money.1
We have here a consolidation of 15 lawsuits, each involving one of the major oil refiners in the United States and hinging upon the contested interpretation of a complex and intricate system of cost-pass-through regulations promulgated under the several energy laws beginning with the Economic Stabilization Act of 1970. This court today finds that “the regulations on their face are ambiguous”. This presents the kind of complicated and complex case that should not, in my judgment, be disposed of “through the relatively blunt tool of summary judgment”.2 I am troubled by *1070the fact that these cases involve enormous sums of money; they affect large numbers of regulated firms and virtually the entire consuming public.
The majority, in defending this court’s support of the summary judgment procedure “cannot find that either court [Ohio or Delaware] was unduly influenced by claimed reliance by the refiners on the interpretation of the regulations made by officials and auditors of the FEA”, but the court does find it “undisputed that many of the refiners relied on interpretations and instructions from FEA officials and auditors”.3
The fact that “both courts dismissed allegations in the respective complaints which raised factual issues relating to good faith reliance on the conduct and representation of the FEA officials . . . recognizing that these issues were not ripe for judicial determination” does not and cannot satisfy the demands of the agency and the consuming public to learn just what the refiners knew or should have known as evidenced by their internal and/or inter-company communications. True, the extent of good faith reliance of the refiners on the FEA’s interpretation is not now at issue here,4 but somehow we cannot escape the lingering doubt that it entered into the district courts’ proceedings. We could more adequately appraise the several important issues here presented if these records would provide answers to the following questions: What did the refiners actually know and when did they know it? What weight had the agency given to their untested, self-serving allegations about their contemporaneous misunderstanding of the FEA regulations? Were their subsequent protestations of surprise supported by their own internal records? If this be so, how do we explain the fact that 46 small refiners over the country (not parties to these actions) did not pass through any non-product cost increases, or recovered these increases only after all of their product cost increases had been recovered,5 while some of the larger ones, including these Ohio plaintiffs, recovered their non-product-cost increases first and saved or “banked” their increased product-costs for later use in computing the base price for their products? What is to be said of the refiners who seemingly brushed aside the agency’s ill-conceived suggestions of the proportional recovery method and “banked” their product-cost-increases for later recovery after all recoverable non-product-cost increases had been absorbed? They were not subjected to complete discovery nor to cross-examination during the expedited summary judgment procedures in the district courts. We are, consequently, presented with the kind of “indefinite factual situation” of which the Supreme Court spoke in Kennedy v. Silas Mason Co., 324 U.S. 249, 256, 68 S.Ct. 1031, 1034, 92 L.Ed. 1347:
The short of the matter is that we have an extremely important question, probably affecting all cost-plus-fixed-fee war contractors and many of their employees immediately, and ultimately affecting by a vast sum the cost of fighting the war. No conclusion in such a case should prudently be rested on an indefinite factual foundation. The case, which counsel have described as a constantly expanding one, comes to us almost in the status in which it should come to a trial court. In addition to the welter of new contentions and statutory provisions we must pick our way among over a score of technical contracts, each amending some earlier one, without full background knowledge of the dealings of the parties. The hearing of contentions as to disputed facts, the sorting of documents to select relevant provisions, ascertain their ultimate form and meaning in the case, the practical construction put on them by the parties and reduction of the mass of conflicting contentions as to fact and inference from facts, is a task primarily for a court of one judge, not for a court of nine.
*1071We do not hold that in the form the controversy took in the District Court that tribunal lacked power or justification for applying the summary judgment procedure. But summary procedures, however salutary where issues are clear-cut and simple, present a treacherous record for deciding issues of far-flung import, on which this Court should draw inferences with caution from complicated courses of legislation, contracting and practice.
We consider it the part of good judicial administration to withhold decision of the ultimate questions involved in this case until this or another record shall present a more solid basis of findings based on litigation or on a comprehensive statement of agreed facts. While we might be able, on the present record, to reach a conclusion that would decide the case, it might well be found later to be lacking in the thoroughness that should precede judgment of this importance and which it is the purpose of the judicial process to provide.
Without intimating any conclusion on the merits, we vacate the judgments below and remand the case to the District Court for reconsideration and amplification of the record in the light of this opinion and of present contentions.
Professor Moore, in commenting upon the above case, writes, (U 56.16 p. 56-666):
Certainly the doctrine of the Kennedy case is a salutary one and departure from it is apt to lead to a summary adjudication that does justice neither to the legal issues involved nor to the party against whom justice is rendered.
We quote further from Professor Moore, (156.16 at p. 56-665):
In Eccles v. Peoples Bank of Lakewood Village, Cal. [333 U.S. 426, 68 S.Ct. 641, 92 L.Ed. 784], an action by the plaintiff for a declaration that the condition under which it had become a member of the Federal Reserve System was invalid, the Court, in holding that the declaratory action was premature, stated:
Plaintiff’s claims of injury were supported entirely by affidavits. Judgment on issues of public moment based on such evidence, not subject to probing by judge and opposing counsel, is apt to be treacherous. Caution is appropriate against the subtle tendency to decide public issues free from the safeguards of critical scrutiny of the facts, through use of a declaratory summary judgment. Modern equity practice had tended away from a procedure based on affidavits and interrogatories, because of its proven insufficien-cies.
Eccles v. Peoples Bank of Lakewood Village, Cal, 333 U.S. 426, 434 [68 S.Ct. 641, 92 L.Ed. 784] (1948).
In these records we do not have the “affidavits and interrogatories” of which the Court spoke disapprovingly in Eccles. The expedited summary judgment procedures did not afford time for adequate discovery. I would have remanded these cases to the district courts for reconsideration and amplification of the records.

. A total of 1.3 billion dollars was estimated by the FEA. The Ohio District Court termed it “the FEA’s colossal T.3 billion dollar blunder’ ”, 453 F.Supp. 203 at 245.


. “The Supreme Court has often expressed its reluctance to dispose of complex issues of economic fact through the relatively blunt tool of summary judgment.” George R. Whitten, Jr., Inc. v. Paddock Pool Builders, Inc., 424 F.2d 25, 35 (1st Cir. 1970), cert. denied, 400 U.S. 850, 91 S.Ct. 54, 27 L.Ed.2d 88 (1970).


. Footnote 92 of the majority opinion, supra.


. Footnote 95 of the majority opinion, supra.


. Footnote 5 of the majority opinion, supra.